              Case 3:21-cv-00526-YY      Document 9      Filed 05/27/21     Page 1 of 2



QUINN E. KURANZ OSB No. 114375
quinn@kuranzlaw.com
The Office of Q.E. Kuranz, Attorney at Law, LLC
65 SW Yamhill St., Suite 300
Portland, OR 97204
Telephone: 503-914-3930
Fax: 503-200-1289
ATTORNEY FOR PLAINTIFF

                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                     PORTLAND DIVISION


M.L. a pseudonym,                                       CASE NO.: 3:21-CV-00526-YY
                                     Plaintiff,
                                                      PLAINTIFF’S ANSWER TO
         v.                                           COUNTERCLAIM

CASTRO & CANTU, LLC, a domestic                       JURY DEMAND
limited liability company, dba Mojave
Grill & Cantina, JOHN CANTU, an
individual, BEATRIZ CANTU, an
individual, INTERMOUNTAIN
CLAIMS, INC., a foreign corporation,
and JOE LEE, an individual,

                                  Defendants.


         Plaintiff hereby answers Defendant Castro & Cantu, LLC, John Cantu, and Beatriz

Cantu’s (herein referred to collectively as “Mojave”) counterclaim:

   1. Mojave fails to allege facts that allow Mojave an independent claim for attorney fees.

   2. Plaintiff denies Mojave’s allegations in paragraph 104.

   3. Nothing in Mojave’s Counterclaims provide for an independent cause of action, and

         Mojave alleges no facts to sustain a claim or independent cause of action.

   4. Mojave’s counterclaims are untimely to the extent any such claim is viable.

   5. Mojave fails to state a claim.



Page 1     PLAINTIFF’S ANSWER TO COUNTERCLAIM
           Case 3:21-cv-00526-YY          Document 9      Filed 05/27/21      Page 2 of 2




   6. Mojave’s counter claim is frivolous, having no legal basis in procedure or law, which

         entitled Plaintiff to attorney fees and costs pursuant to Oregon and Federal Law.

   7. Plaintiff reserves her right to add supplemental claims for unlawful retaliation, including

         the addition of new parties who participated in the unlawful retaliation against Plaintiff

         for alleging a frivolous counterclaim in response to her lawsuit.

   8. Plaintiff reserves the right to amend or allege any Affirmative Defense in response to

         Mojave’s frivolous counter claim, which is not a counter claim.

   9. PLAINTIFF DEMANDS A JURY TRIAL.

Dated this: May 27, 2021
                                                      s/Quinn E. Kuranz__
                                                       Quinn E. Kuranz
                                                       OSB #114375
                                                       65 SW Yamhill St., Suite 300
                                                       Portland, OR 97204
                                                       Phone: 503-914-3930 / Fax: 503-200-1289
                                                       Email: quinn@kuranzlaw.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that I served the foregoing ANSWER on the following:


                          FRED CANN, Attorney for Mojave Defendants

               AARON BASS, Attorney for Intermountain Claims, Inc., and Joe Lee

by USING THE ECF SYSTEM and emailing a true and correct copy thereof, addressed as above

shown on the date stated below.

         DATED this MAY 27, 2021

                                                  s/Quinn E. Kuranz
                                                  Quinn E. Kuranz, OSB #114375
                                                  65 SW Yamhill St., Suite 300
                                                  Portland, OR 97204
                                                  Phone: 503-914-3930 / Fax: 503-200-1289
                                                  Email: quinn@kuranzlaw.com


Page 2    PLAINTIFF’S ANSWER TO COUNTERCLAIM
